Citation Nr: 1023347	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously-denied claim for service connection for 
multiple sclerosis. 

2.  Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1980 to April 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  In that rating decision, the RO reopened 
the claim for service connection for multiple sclerosis 
because new and material evidence had been recieved, but 
confirmed and continued the denial of the claim based on the 
merits. 

The Veteran testified before a Decision Review Officer in 
August 2007 and the undersigned Acting Veterans Law Judge at 
a January 2010 Travel Board hearing.  Copies of the hearing 
transcripts have been associated with the claims file.  

In January 2010 the Veteran submitted additional records.  
Although she did not waive his right to have the RO initially 
consider this additional evidence, the Board notes these 
records are duplicative of evidence already in her file and, 
as such, does not require a waiver.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).


FINDINGS OF FACT

1.  In a June 2000 decision, the Board denied the Veteran's 
claim for entitlement to service connection for multiple 
sclerosis because the medical evidence did not show that the 
Veteran's current diagnosed disorder was related to her 
service. 

2.  The additional evidence associated with the claims folder 
subsequent to the June 2000 Board decision is not cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and does raise a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the medical evidence does not show 
that the Veteran's multiple sclerosis had an onset in 
service, or shown to have manifested to a compensable degree 
within seven years after her discharge. 


CONCLUSIONS OF LAW

1.  The Board's June 2000 decision that denied the claim of 
service connection for multiple sclerosis became final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Since the Board's June 2000 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for multiple sclerosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2009).

3.  The criteria for entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all five 
elements of a service-connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection found to be unsubstantiated in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Here, prior to the September 2006 RO decision in the matter, 
VA sent a notice letter to the Veteran in June 2006 in which 
she was informed about what evidence is required to 
substantiate the claim and what her and VA's respective 
duties for obtaining evidence.  VA notified the Veteran of 
what constituted "new" and "material" evidence pertaining 
to her claim for service connection.  See Kent, 20 Vet. App. 
at 9.  In a January 2007 notice letter, VA also informed the 
Veteran on how it determines the effective date for the award 
of benefits if service connection is to be awarded consistent 
with the holding in Dingess.  

Although the January 2007 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the January 
2007 letter fully complied with the requirements of Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a January 2009 statement of the case was 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

On review of the claims file, it appears that the Veteran has 
been provided with sufficient notification, and she has been 
given every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

As to VA's duty to assist the appellant with the obtaining 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has associated with the record 
copies of the Veteran's service treatment records, identified 
post-service medical records, a report of a VA examination, 
and various statements submitted by the Veteran.   There is 
no indication from the claims file of any additional medical 
records that VA has not obtained or made sufficient efforts 
to obtain.  VA provided the Veteran with another VA medical 
opinion in November 2007 in to determine the etiology of the 
Veteran's multiple sclerosis.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of the matter on 
appeal.  For the foregoing reasons, the Board therefore finds 
that VA has satisfied its duty to notify and its duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Whether new and material evidence has been submitted 
which is sufficient 
to reopen the previously-denied claim of entitlement to 
service connection 
for multiple sclerosis.

The Veteran seeks to reopen a previously-denied claim of 
entitlement to service connection for multiple sclerosis.  
Her claim was originally denied in a September 1995 rating 
decision, because the RO found that the evidence did not show 
that the Veteran's multiple sclerosis was related to service 
or shown within the first seven years after discharge.  The 
Veteran appealed.  The Board reviewed the Veteran's claim in 
June 2000, but denied the benefits sought because the medical 
evidence did not show that the Veteran's current diagnosed 
disorder was related to the symptoms she experienced in 
service, and that decision became final.  38 C.F.R. 
§ 20.1100.  In March 2006, the Veteran sought to reopen her 
claim. 

Subsequently in a September 2006 rating decision, the RO 
reopened the claim, but confirmed and continued the denial of 
the claim based on the merits.  While the September 2006 RO 
decision addressed the matter on a de novo basis, for 
purposes of establishing jurisdiction, the Board is required 
to make a decision in the first instance as to whether new 
and material evidence was received warranting the reopening 
of this matter.  See Barnett v.  Brown, 83 F.3d 1380 (Fed. 
Cir 1996).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett, 83 F.3d at 1380. 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   
The evidence of record at the time of the Board's June 2000 
decision consisted of the Veteran's service treatment 
records, post-service VA and private treatment records, a 
July 1994 VA examination report, a July 1995 VA examination 
report with an August 1995 addendum, and various statements 
and testimony from the Veteran.  

Review of the Veteran's service medical records shows that 
there were no pertinent defects on the service pre-enlistment 
examination.  Several of the service treatment records shows 
she complained of dizziness, vomiting, and nausea.  None of 
these records shows treatment or diagnosis of multiple 
sclerosis.  On a report of an April 1981 examination, the 
Veteran's neurologic status was evaluated as normal, but it 
was noted that the Veteran had decreased visual acuity and 
she was pregnant.   

The post-service treatment records show that the Veteran 
received treatment for dizziness, nausea, and vomiting in 
July 1982.  The Veteran was diagnosed with multiple sclerosis 
in 1993 after being followed by the VA neurological clinic 
for intermittent visual problems, weakness, fatigue, vertigo, 
and myoclonic tremors in the right upper and lower 
extremities.  

The July 1994 VA examination report shows that the Veteran's 
diagnoses included a history of multiple sclerosis, with 
definite slurring of speech and tremors of the right upper 
and lower extremities.  No medical opinion on the etiology of 
the Veteran's disorder was provided.  

The July 1995 VA examiner gave an impression that the Veteran 
had a demyelinating disease which varied in severity, but she 
was never without symptoms of the disease.  After a review of 
the claims folder, in an August 1995 addendum, the VA 
examiner found that the only medical entry in the Veteran's 
service medical records, which the examiner believed was 
preferable to a potential neurologic problem occurred in 
November 1980 when she was seen for a loss of consciousness 
and a fall in which she injured her neck.  The VA examiner 
reported that the Veteran has referred to problems with poor 
coordination, weakness, and visual blurring, which reportedly 
dated to her military service.  The VA examiner concluded, in 
effect, that he could not find objective documentation to 
either support or refute the Veteran's contentions as to the 
onset of her multiple sclerosis.

Subsequent post-service treatment records continued to show 
treatment and diagnosis for multiple sclerosis. 

The record also contained the Veteran's various statements 
and her testimony at the RO hearing in June 1996.  She 
testified that she had symptoms of multiple sclerosis 
beginning during service in 1980.  She stated that she had 
had blurred vision, left side pain, fatigability, headaches, 
and dizziness.  The Veteran asserted that the symptoms she 
experienced in service reflect the onset of her multiple 
sclerosis.  

All this evidence was available before the Board prior to the 
last final decision in June 2000.  The Board denied the 
claim, because there was no medical evidence that attributed 
the symptoms reported in service to the current diagnosed 
multiple sclerosis. 

In order for the Board to reopen the Veteran's claim for 
service connection, the Board must find that there is some 
new and material evidence submitted since June 2000.  To be 
"new", this evidence must not be redundant of that which 
was already on file in 2000.  To be "material", this new 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  Here, that unestablished fact is 
medical evidence that the Veteran's disability is related to 
service.  Further, this new and material evidence must raise 
a reasonable possibility of substantiating the claim.

The evidence added to the claim file since the June 2000 
Board decision are a pre-service private treatment records 
that show the Veteran had no neurologic problems prior to her 
entrance into service; VA and private treatment records that 
show the Veteran continues to receive treatment for multiple 
sclerosis; and two additional VA medical opinions that 
concern whether the Veteran's multiple sclerosis had an onset 
in service or shortly thereafter.  One of these medical 
statements indicates a possible positive nexus between the 
symptoms reported in service and the onset of the Veteran's 
multiple sclerosis. 

The additional evidence received since the June 2000 Board 
decision creates a reasonable possibility of substantiating 
that claim.  In particular, the one of the additional medical 
opinions relates to the unestablished fact of whether the 
Veteran's multiple sclerosis is related to her service, which 
is necessary to substantiate the claim.  Further, this 
additional evidence is neither cumulative nor redundant, and 
that it raises a reasonable possibility of substantiating the 
claim.  

Based on the foregoing, the Board finds that new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a), 
and thereby meets the requirements to reopen.  On that basis, 
the claim for service connection for multiple sclerosis is 
reopened and the VA must consider the appeal on the merits of 
the underlying claim for service connection.  38 C.F.R. § 
3.156.  

3.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty, or in the case of multiple sclerosis, if it has become 
manifested to a compensable degree within seven years of 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Here, the Veteran seeks service connection for multiple 
sclerosis.  The service treatment record show that the 
Veteran experienced symptoms of blurred vision, left side 
pain, fatigability, headaches, and dizziness.  The Veteran 
asserts that the symptoms she experienced in service mark the 
onset of her multiple sclerosis.   

Initially, it is noted that the record does not show that the 
Veteran was diagnosed with multiple sclerosis until 1993, 
which comes more than a decade after her discharge from 
service and therefore outside of the 7-year presumptive 
period for service connection.  See 38 C.F.R. § 3.307, 3.309.  
Essentially, the crux of the matter is whether the weight of 
the medical evidence supports a link between the diagnosed 
multiple sclerosis and the Veteran's period of service.   The 
record contains three medical opinions addressing this 
matter.  

As noted above, the July 1995 VA examiner concluded that he 
could not find objective documentation to either support or 
refute the Veteran's assertion that her multiple sclerosis 
had an onset in service.  This is medical opinion only 
provides a speculations on whether multiple sclerosis had an 
onset in service.  Service connection may not be based on a 
resort to speculation or remote possibility, such as 
indicated by that opinion.  38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship.   Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)

The record also contains a November 2005 VA outpatient 
treatment record, where the Veteran's treating VA neurologist 
noted that the Veteran's service treatment records showed 
that during service, she had an episode of diplopia and 
dizziness, and she could see colors in formal ophtalomology 
testing.  The VA neurologist stated that those abnormalities 
could be early manifestations of multiple sclerosis and 
suggested the Veteran's condition had an onset in service.  
The VA neurologist opined that "[i]n my judgement there is 
enough evidence to re open the case and give her ASAP a 
[compensation and pension examination] with Neurology to 
formally evaluate multiple sclerosis as [service-
connected]". 

The Veteran was afforded a VA neurological examination in 
November 2007.  The VA examiner found that the service 
treatment records did not show any objective evidence of any 
manifestations of multiple sclerosis during the Veteran's 
service.  He further stated that he did not find definitive 
evidence of manifestations of multiple sclerosis until 1992 
and a subsequent diagnosis of multiple sclerosis in 1993.  
The examiner stated the following. 

In view of the vague and intermittent nature of the 
symptoms of [multiple sclerosis], it is of course, 
'within the realm of possibility' that the Veteran 
had [multiple sclerosis] before or during service, 
but the available evidence does not substantiate 
that possibility to be at least 50 [percent] 
likely.  Therefore, it is my opinion, it is less 
likely than not the Veteran demonstrated 
manifestations of the presence of multiple 
sclerosis during service, or during the seven year 
period after discharge from service.

The Board must determine the credibility and weight to be 
attached to each opinion.  An evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

After reviewing all the evidence, the Board finds that the 
November 2007 VA examiner's medical conclusion is more 
probative than the VA neurologist's conclusion, because it 
provides a conclusive opinion with a thorough rationale that 
consists of a complete review of the Veteran's medical 
records, including her reported medical history and the other 
medical statements in the claims file.  

Although both medical opinions were provided by neurologists, 
who presumably share similar qualifications in evaluating the 
Veteran's multiple sclerosis, the November 2007 VA examiner 
provided a definitive medical opinion supported by a 
rationale.  The November 2005 VA neurologist's statement was 
couched in speculation via use of the word "could," and 
conditional upon the findings from a VA neurologic 
examination.  Although the VA neurologist stated that the 
abnormalities shown in the service treatment records could 
reflect the early manifestations of multiple sclerosis, he 
only provided an opinion that the Veteran should be afforded 
a VA examination in conjunction with her claim.  Here, the 
November 2007 VA examiner found, after a complete review of 
the record, that the Veteran did not definitely show any 
manifestations of multiple sclerosis until 1992.  Since the 
VA neurologist's opinion was essentially speculative and 
conditional upon the finding in the VA examination, which 
showed that there were no manifestations of multiple 
sclerosis until 1992, it is afforded limited probative value.  
See Tirpak, supra.  

In contrast, the Board finds that the November 2007 VA 
examiner's opinion is highly probative because it is based on 
a review of the entire record, including the VA neurologist's 
findings.  Additionally, the VA examiner provided a statement 
in support of his conclusion.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (The Board may favor the opinion of one 
competent medical expert over that of another when there are 
adequate reasons and bases to support the determination 
reached).

The finding and opinion of the November 2007 VA examiner is 
well supported by a rationale based on a full review of the 
record, and as such carries more probative weight than the 
November 2005 statement from the VA neurologist.  Although 
the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the probative value of that 
physician's statements.  Guerrieri, 4 Vet. App. at 467.  
Here, the VA neurologist's opinion is speculative and 
conditioned upon the findings of the VA neurologic 
examination, and that examination report does not show an 
onset of multiple sclerosis in service or within seven years 
after discharge.  The Board finds that November 2005 VA 
neurologist's opinion carries little weight in regard to the 
onset of the Veteran's multiple sclerosis, and is outweighed 
by the November 2007 VA examiner's opinion. 

The Board acknowledges that the Veteran is competent to give 
evidence about what symptoms she experienced in service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  In this 
instance, therefore, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Thus, her 
statements regarding a link between multiple sclerosis and 
military service are not competent. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 
2 Vet. App. 492, 495 (1992).

In sum, the record shows that the Veteran was diagnosed with 
multiple sclerosis in 1993.  Although the Veteran asserts 
that she experienced symptoms in service which reflect the 
onset of her multiple sclerosis, the weight of the medical 
evidence of record does not support her assertion.  The more 
probative medical opinion is against a finding that multiple 
sclerosis had an onset prior to 1992.  Since the weight of 
the medical evidence is against a link between the Veteran's 
multiple sclerosis and her service, the claim must be denied.  
38 C.F.R. § 3.303(d); see Hickson, 12 Vet. App. at 253.


ORDER

New and material evidence having been received, the claim for 
service connection for multiple sclerosis is reopened; to 
that extent only the appeal is allowed.  

Entitlement to service connection for multiple sclerosis is 
denied. 




____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


